DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, and Species III (Figs. 10-14) in the reply filed on June 2, 2022 is acknowledged.  On page 2 of the Remarks, Applicant states that claims 1-7 and 10-16 read on the elected invention and species.  Thus, claims 8, 9, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0221960 (Albrecht).
Regarding claim 1, Albrecht discloses a surgical cannula assembly (210), comprising: an elongated cannula member (250) having proximal (260) and distal (262) portions and defining a longitudinal passageway (258); an expandable member (400) mounted to the distal portion of the cannula member (see paragraph [0071] and Fig. 17); a collar (310) mounted adjacent the proximal portion of the cannula member, the collar defining a fluid port (380; fluid port 380 attached to and partially defined by collar 310, see Figs. 15 and 18) configured for coupling to a source of inflation fluid (see paragraph [0079]); and an elongated sleeve (312/314) extending proximally from the expandable member (see paragraph [0071] and Fig. 17) and disposed about the cannula member (see paragraph [0067] and Figs. 16 and 17), the sleeve having a proximal end disposed within the collar (see marked-up Figs. 15 and 16 below).

    PNG
    media_image1.png
    654
    1249
    media_image1.png
    Greyscale

Regarding claim 2, Albrecht discloses wherein the cannula member (250) includes a plurality of protuberances (raised ribs between adjacent channels 268, see marked-up Fig. 14 below) disposed both circumferentially about the cannula member and along a longitudinal axis defined by the cannula member (see Fig marked-up Fig. 14 below; each rib is disposed along a longitudinal axis defined by the cannula member, and the ribs are disposed circumferentially about an outer surface of the cannula member), the plurality of protuberances configured to maintain the sleeve spaced from an outer surface of the cannula member to define a plurality of fluid pathways that fluidly interconnect the fluid port and the expandable member (see paragraphs [0065] and [0073]).

    PNG
    media_image2.png
    527
    587
    media_image2.png
    Greyscale

Regarding claim 6, Albrecht discloses further comprising a cannula housing (220) coupled to the proximal portion of the cannula member (see Fig. 13 and paragraph [0065]), wherein the cannula housing has an insufflation connector (inlet for supplying insufflation gas, see paragraph [0123]) configured to connect to a source of insufflation fluid (see marked-up Fig. 13 below and paragraphs [0080], [0120], and [0123]).

    PNG
    media_image3.png
    528
    753
    media_image3.png
    Greyscale

Regarding claim 7, Albrecht discloses wherein the collar (310) forms a fluid-tight seal with the proximal end of the sleeve (312/314) (see paragraph [0073] and Figs. 16 and 18; collar and sleeve part of fluid-tight, closed chamber 408).
Regarding claim 10, Albrecht discloses a surgical cannula assembly (210), comprising: an elongated cannula member (250) having proximal (260) and distal (262) portions and defining a longitudinal passageway (258); a collar (310) mounted adjacent the proximal portion of the cannula member and defining a fluid port (380; fluid port 380 attached to and partially defined by collar 310, see Figs. 15 and 18) configured for coupling to a source of inflation fluid (see paragraph [0079]); and an expandable member (400) mounted to the distal portion of the cannula member (see paragraph [0071] and Fig. 17) and in fluid communication with the fluid port of the collar (see paragraph [0120]), wherein the cannula member (250) has a plurality of protuberances (raised ribs between adjacent channels 268, see marked-up Fig. 14 above) disposed both circumferentially about the cannula member and along a longitudinal axis defined by the cannula member (see Fig marked-up Fig. 14 below; each rib is disposed along a longitudinal axis defined by the cannula member, and the ribs are disposed circumferentially about an outer surface of the cannula member).
Regarding claim 11, Albrecht discloses further comprising an elongated sleeve (312/314) disposed about the cannula member (see paragraph [0067] and Figs. 16 and 17), wherein the sleeve has a proximal end terminating within the collar (see marked-up Figs. 15 and 16 above), and a distal end attached to the expandable member (see paragraph [0071] and Fig. 17) wherein the expandable member is in fluid communication with the fluid port of the collar via the sleeve (see paragraphs [0073] and [0120]).
Regarding claim 12, Albrecht discloses wherein the plurality of protuberances are configured to maintain the sleeve spaced from an outer surface of the cannula member to define a plurality of fluid pathways that fluidly interconnect the fluid port of the collar and the expandable member (see paragraphs [0065] and [0073]).
Regarding claim 13, Albrecht discloses wherein the collar (310) forms a fluid-tight seal with the proximal end of the sleeve (312/314) (see paragraph [0073] and Figs. 16 and 18; collar and sleeve part of fluid-tight, closed chamber 408).
Regarding claim 15, Albrecht discloses further comprising a cannula housing (220) coupled to the proximal portion of the cannula member (see Fig. 13 and paragraph [0065]), wherein the cannula housing has an insufflation connector (inlet for supplying insufflation gas, see paragraph [0123]) configured to connect to a source of insufflation fluid (see marked-up Fig. 13 above and paragraphs [0080], [0120], and [0123]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of U.S. Patent No. 7,449,011 (Wenchell).
Regarding claims 3 and 16, Albrecht fails to disclose wherein each protuberance of the plurality of protuberances has a hemispherical shape.  However, Wenchell discloses a cannula member (204) that includes a plurality of protuberances (264) arranged on the outer surface of the cannula member, wherein each protuberance has a hemispherical shape (see Wenchell, col. 3, lines 35-42).  Additionally, in paragraph [0074] of the specification of the present application, it is disclosed that a hemispherical shape is one of many suitable shapes the protuberance can take and a hemispherical shape does not provide an additional or critical functionality different from any of the other suitable shapes.  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make each protuberance have a hemispherical shape as applicant has not disclosed that such a shape is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find suitable for the purpose of providing a protuberance, and Wenchell suggests a hemispherical share is suitable for a cannula body protuberance.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claims 4 and 5, Albrecht fails to disclose wherein the plurality of protuberances are arranged randomly on the outer surface of the cannula member, and wherein the plurality of protuberances are arranged in a defined pattern on the outer surface of the cannula member such that the plurality of fluid pathways are uniform.  However, Wenchell discloses a cannula member (204) that includes a plurality of protuberances (260) arranged on the outer surface of the cannula member, wherein the protuberances can be arranged in a defined pattern with uniform space between them or can be arranged non-uniformly with any radial distance between any pair of protuberances (see Wenchell, col. 14, lines 60-64).  It would have been prima face obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cannula member of Albrecht to have the protuberances be either uniformly spaced or randomly arranged as suggested by Wenchell as either configuration of protuberances is sufficient to provide space between the cannula body and the sleeve to allow for fluid flow between the cannula body and sleeve (see Wenchell, col. 5, lines 5-16).
Regarding claim 14, Albrecht fails to disclose wherein the plurality of protuberances includes a plurality of annular rows of the protuberances spaced from one another along the longitudinal axis, and a plurality of longitudinally-extending, parallel rows of the protuberances.  However, Wenchell discloses a cannula member (204) that includes a plurality of protuberances (260 or 264, e.g.) on the outer surface of the cannula member to provide space between the cannula body and a sleeve (12) to allow for fluid flow between the cannula body and sleeve (see Wenchell, col. 5, lines 5-16), wherein the protuberances can take the form of longitudinal ribs (260; similar to the ribs of Albrecht) or wherein the plurality of protuberances can take the form of bumps (264) such that the plurality of protuberances includes a plurality of annular rows of the protuberances spaced from one another along the longitudinal axis, and a plurality of longitudinally-extending, parallel rows of the protuberances (see Wenchell, col. 15, lines 1-6 and Fig. 24E).  It would have been prima face obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cannula member of Albrecht to substitute annular and longitudinally-extending rows of bumps for the longitudinal ribs of as suggested by Wenchell as either configuration of protuberances is sufficient to provide space between the cannula body and the sleeve to allow for fluid flow between the cannula body and sleeve (see Wenchell, col. 5, lines 5-16), and because such a modification merely involves substituting one known cannula protuberance configuration for another known cannula protuberance configuration without any unpredictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773